DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 10/12/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-2, 4-8, 10-12, 14-15 and 17-19 are currently pending.
4.	Claims 1, 7 and 17 are currently amended.  Claims 2, 4-6, 8, 10-12, 14-15 and 18-19 are original.

Response to Arguments
                                           Response: 35 U.S.C.  § 103
5.    Examiner Response:
The Applicant’s arguments on page 10 with respect to the limitation of claim 1 that states “loading a relevant file in a dynamic link library of an Android virtual machine by invoking processes of a related class of a customized Android Framework and of other Java-related classes in response to an instruction for starting an application to start the Android virtual machine, the application being the Android application” have been considered but are moot because the arguments do not apply to the current rejection.

6.    Examiner Response:
The Applicant’s arguments on page 10 with respect to the limitation of claim 1 that states “invoking an Activity resource corresponding to the application by invoking processes of the
related class of the customized Android Framework and of other Java-related classes” have been considered but are moot because the arguments do not apply to the current rejection.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10-12 and 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Design and Implementation of Streaming Application Execution Platofrm in Android, written by Mo et al. in view of You et al. (CN 103246525) (from IDS dated 7/2/18) in further view of Chen (CN 105824623).

Examiner’s note: The examiner considers the Dynamic Loading Module (DLM) to be the dynamic link library of an Android virtual machine, since the DLM loads and launches st - 2nd paragraph, “The application and Application Framework layer in the figure, etc.” of the Mo et al. reference.
Regarding the limitation of loading a predetermined engine file and a relevant executable file, the examiner considers the loader information to be the predetermined engine file and a relevant executable file, since this information goes into the application being run by the child process, see Pg. 3, paragraph [009] – [0010], “In this step, loader information corresponding to the, etc.” of the You et al. reference.
Regarding the limitation of beginning to load a relevant file in a dynamic link library of the application after loading a relevant essential library of the Android virtual machine, the examiner considers the dynamic link library being copied to the version directory, to be the relevant file that is being loaded, since after the dynamic link library is copied to the version directory, code is dynamically loaded in to the dynamic link library file, see Pg. 5, 5th – 8th paragraph, “S104: Through comparison and matching, select the dynamic, etc.” of the Chen reference.

With respect to claim 1, Mo et al. discloses “A method for running an Android application on a Windows system” as [Mo et al. (Pg. 321, right col., sec. 5 Experiment and Result Analysis, 1st paragraph, “We developed a streaming, etc.”)];
“loading a relevant file in a dynamic link library of an Android virtual machine by invoking processes of a related class of a customized Android Framework and of other Java-related classes in response to an instruction for starting an application to start the Android virtual machine, the application being the Android application” as [Mo et al. (Pgs. 320-321, right col., 1st - 2nd paragraph, “The application and Application Framework layer in the figure, etc.”)] Examiner’s interpretation: The examiner considers the Dynamic Loading Module (DLM) to be the dynamic link library of an Android virtual machine, since the DLM loads and launches applications dynamically for an Android system;
“the application being the Android application” as [Mo et al. (Pgs. 320, right col., 1st  paragraph, “The application and Application Framework layer in the figure, etc.”)];
“wherein the predetermined engine file comprises a DEX-related file of an Android system” as [Mo et al. (Pgs. 320, right col., 1st  paragraph, “The application and Application Framework layer in the figure, etc.”)];
While Mo et al. teaches having a predetermined engine file and loading a relevant file in a dynamic link library of an Android virtual machine, Mo et al. does not explicitly disclose “loading a predetermined engine file and a relevant executable file in the application by starting the Android virtual machine; and finishing loading the relevant file in the dynamic link library of the application in a life cycle of the Activity resource to allow the Windows system to run the application”
You et al. discloses “loading a predetermined engine file and a relevant executable file in the application by starting the Android virtual machine” as [You et al. (Pg. 3, paragraph [009] – [0010], “In this step, loader information corresponding to the, etc.”)] Examiner’s interpretation: The loader information corresponding to the application type is also present in the configuration file of the application.  The examiner considers the loader information to be the predetermined engine file and a relevant executable file, since this information goes into the application being run by the child process;
 “and finishing loading the relevant file in the dynamic link library of the application in a life cycle of the Activity resource to allow the Windows system to run the application.” as [You Examiner’s interpretation: By loading the relevant file in the dynamic link library (DLL), demonstrates that a Windows system can run the application since a DLL is a library that can be shared by several applications running under Windows, see attachment of definition of a dynamic link library (DLL);
Mo et al. and You et al. are analogous art because they are from the same field endeavor of analyzing applications of an Android.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Mo et al. of having a predetermined engine file and loading a relevant file in a dynamic link library of an Android virtual machine by incorporating loading a predetermined engine file and a relevant executable file in the application by starting the Android virtual machine; and finishing loading the relevant file in the dynamic link library of the application in a life cycle of the Activity resource to allow the Windows system to run the application as taught by You et al. for the purpose of implementing an application operation.
The motivation for doing so would have been because You et al. teaches that by implementing an application operation, the ability to obtain the application’s running environment program and host program when the application is running, can be accomplished more easily and conveniently (You et al. (Pg. 2, 2nd – 6th paragraph, “In summary, currently, when an application, is running, etc.”).
While the combination of Mo et al. and You et al. teaches loading a relevant file in a dynamic link library of an Android virtual machine by loading an executable file of a predetermined format in response to an instruction for starting an application to start the Android virtual machine and having a loader that is set for each application type where the DLL stores the 
Chen discloses “beginning to load a relevant file in a dynamic link library of the application after loading a relevant essential library of the Android virtual machine” as [Chen (Pg. 5, 5th – 8th paragraph, “S104: Through comparison and matching, select the dynamic, etc.”)] Examiner’s interpretation: The examiner considers the dynamic link library being copied to the version directory, to be the relevant file that is being loaded, since after the dynamic link library is copied to the version directory, code is dynamically loaded in to the dynamic link library file;
“wherein the predetermined engine file comprises a relevant file in a dynamic link library of the Android system, and a relevant file in a dynamic link library of the application” as [Chen (Abstract, Pg. 3, Step 5: Use dexclassloader to dynamically load, etc.”)];
Mo et al., You et al. and Chen are analogous art because they are from the same field endeavor of analyzing applications of an Android.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Mo et al. and You et al. of loading a predetermined engine file and a relevant executable file in the application by starting the Android virtual machine by incorporating beginning to load a relevant file in a dynamic link library of the application after loading a relevant essential library of the Android virtual machine; wherein the predetermined engine file comprises a relevant file in a dynamic link library of the Android 
The motivation for doing so would have been because Chen teaches that by performing a hot repair of an application, the ability to adapt to different CPU architectures of an unknown host application can be accomplished (Chen (Pg. 2, 1st – 2nd paragraph, “In addition, the CPU architectures they use, etc.”).

With respect to claim 2, the combination of Mo et al., You et al. and Chen discloses the method of claim 1 above, and You et al. further discloses “loading the relevant file in the dynamic link library of the Android virtual machine by the predetermined starting process” as [You et al. (Pg. 3, paragraph [008] – [012])] Examiner’s interpretation: The loader information is installed corresponding to the application type from the configuration file of the application.  The loader calls the link information and the host program information of the running environment that is stored in the DLL corresponding to the application type.  The examiner considers the various applications to include a relevant file, since the applications can be run on the running environment that is stored in the DLL;
“wherein the finishing loading the relevant file in the dynamic link library of the application in a life cycle of the Activity resource comprises: finishing loading the relevant file in the dynamic link library of the application by the predetermined starting process in the life cycle of the Activity resource.” as [You et al. (Pg. 3, paragraph [011] – [012])] Examiner’s interpretation: The loader is installed corresponding to the application type and the loader calls the link information and host program information of the running environment that is stored in the DLL corresponding to the application type;

With respect to claim 4, the combination of Mo et al., You et al. and Chen discloses the method of claim 1 above, and You et al. further discloses “receiving a Windows operating instruction of the application, and converting the Windows operating instruction to a corresponding Android operating instruction by the Android virtual machine.” as [You et al. (Pg. 2, Summary of Invention, 5th paragraph, “After receiving the application running instruction, etc.”, Pg. 2, 11th paragraph, “A central processing unit, configured, etc.”)] Examiner’s interpretation: The examiner considers the application running instruction to be the Windows operating instruction that is converted to an Android operating instruction, since after the application running instruction is received, the installer information corresponding to the application type is called and it sends this information to the child process to run application.  The converting of the Windows operating instruction is part of the process of running the Android application;

With respect to claim 5, the combination of Mo et al., You et al. and Chen discloses the method of claim 4 above, and You et al. further discloses “sending the converted Android operating instruction to the relevant file in the dynamic link library of the application” as [You et al. (Pg. 2, paragraph [013], “As can be seen from the above technical solution, etc.”)] Examiner’s interpretation: The loader sets the link information and the host program information corresponding to the running environment stored by the DLL.  The examiner considers the setting of the link and host program information to correspond to the running environment stored by the DLL as being sending the converted Android operating instruction to 
“and executing, by the application, a corresponding operation in the Windows system according to the received and converted Android operating instruction.” ” as [You et al. (Pg. 2, paragraph [013], “As can be seen from the above technical solution, etc.”)];

With respect to claim 6, the combination of Mo et al., You et al. and Chen discloses the method of claim 5 above, and You et al. further discloses “sending the converted Android operating instruction to the relevant file in the dynamic link library of the application according to a notification message of the Android virtual machine” as [You et al. (Pg. 3, paragraph [007], “In this step, a certain application type running, etc.”)] Examiner’s interpretation: The client detects the click operation from the user and determines that the user sends a certain applicaito type running instruction.  The examiner considers the client detecting the click operation from the user as being the notification message, since the client can determine what application type running instruction is sent;
“feeding the converted Android operating instruction acquired by invoking back to the relevant file in the dynamic link library of the application according to an invoked instruction of the application.” as [You et al. (Pg. 3, paragraph [008], “Step 102: The central process of the client invokes, etc.”)] Examiner’s interpretation: The loader information is invoked and installed corresponding to the application type from the configuration file and then sent to the child process to run the application.  The examiner considers the converted Android operating instruction being feed to an invoked instruction of the application to be the loader information 

With respect to claim 7, You et al. discloses “A computing device for running an Android application on a Windows system” as [You et al. (Pg. 3, paragraph [005])];
“a memory having instructions stored thereon” as [You et al. (Pg. 2, Summary of Invention, paragraph [011], “A central processing unit, configured to use, etc.”)] Examiner’s interpretation: Having a central processing unit (CPU) demonstrates that there is memory, since memory is embedded within a processor and a processor is embedded within a CPU;
“a processor configured to execute the instructions to perform operations for running an Android application on a Windows system” as [You et al. (Pg. 2, Summary of Invention, paragraph [011], “A central processing unit, configured to use, etc.”)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claims 8 and 10-12, the claim recites the same substantive limitations as claim 2 and 4-6 above and are rejected using the same teachings.

With respect to claim 14, You et al. discloses “A non-transitory computer-readable medium having computer programs stored thereon that when executed by one or more processors of a computing device, cause the computing device to perform operations for running an Android application on a Windows system” as [You et al. (Pg. 2, Summary of Invention, paragraph [011], “A central processing unit, configured to use, etc.”)] Examiner’s interpretation: Having a central processing unit (CPU) demonstrates that there is a non-transitory computer-readable medium having computer programs stored thereon, since a medium is embedded within a processor and a processor is embedded within a CPU;
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claims 15 and 17-19, the claim recites the same substantive limitations as claim 2 and 4-6 above and are rejected using the same teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                                        



/BERNARD E COTHRAN/Examiner, Art Unit 2147